Citation Nr: 1640125	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  13-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a right knee disorder as secondary to a left knee disorder.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for left carpal tunnel syndrome (CTS).  

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to an initial compensable disability rating for hiatal hernia.  

11.  Entitlement to an initial compensable disability rating for migraine headaches.  

12.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1999 to August 1999 and on active duty from January 2003 to April 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  At the August 2016 hearing, the Veteran said that he was unemployable due to his service-connected disabilities, to include his PTSD.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim for PTSD and has accordingly listed the raised TDIU claim as part of that issue.  Here, during his August 2016 hearing, the Veteran reported that he had had short term driving jobs and had last worked in 2013.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Several claims were withdrawn at the hearing and are addressed in the decision below.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

In August 2016, prior to the promulgation of a decision by the Board, the agent representative noted at the Veteran's hearing of the Veteran's intent to withdraw his appeals concerning the issues of entitlement to service connection for TBI and a left shoulder disorder.  Also withdrawn was the issue of entitlement to an initial compensable rating for hiatal hernia.  


CONCLUSION OF LAW

The criteria for withdrawal of appeals by the Veteran regarding the issues of entitlement to service connection for TBI and a left shoulder disorder and for an initial compensable rating for hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2015).  At the above referenced August 2016 Travel Board hearing the Veteran's agent confirmed that the issues of entitlement to service connection for TBI and a left shoulder disorder, as well as an increased rating for hiatal hernia, were being withdrawn from appellate status.  

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for TBI and a left shoulder disorder or an increased rating for hiatal hernia.  The appeals as to those issues are dismissed.  


ORDER

The appeals concerning the issues of entitlement to service connection for TBI and left shoulder disorder and entitlement to an initial compensable rating for hiatal hernia are dismissed.  


REMAND

It is the Veteran's assertion that he has a left knee disorder of service origin, and that he now has a right knee disorder which developed as a result of favoring his left knee.  He also claims that he has a back disorder which had its onset during service.  In support of these claims, he has testified that review of his service treatment records (STRs) shows that he was treated on many occasions for left knee and low back complaints.  He also claims that he now has bilateral hearing loss and tinnitus of service origin.  He has stated that his left upper extremity CTS was first noted in service, and that his treatment during service for insomnia suggests that his sleep apnea, which was diagnosed shortly after service discharge, is of service onset.  His service-connected migraine headaches and his PTSD symptoms have increased in severity, and he is no longer able to be gainfully employed.  

Review of the STRs reflects that they are replete with treatment for left knee and low back complaints.  They also show that the Veteran underwent left knee surgery in August 2005 (partial medial meniscectomy).  Internal derangement of the knee (acute meniscal tear) was noted in March 2006.  He was diagnosed with insomnia in May 2007 and prescribed Ambien.  He was diagnosed with CTS of the left upper extremity in September 2007.  Inservice audiograms reflect complaints of hearing loss but such was not diagnosed.  He also reported tinnitus on at least one occasion.  

The Veteran filed a pre-discharge claim in May 2010 which included each of the conditions currently on appeal.  VA examinations were conducted in October 2010, and upon rating decision in May 2011, service connection was granted for PTSD and migraine headaches.  All other service connection claims (to include those currently on appeal) were denied.  In the instances of the claims of service connection for knee and back conditions and for hearing loss, and tinnitus, they were denied because no current chronic knee disorder or back disorder was demonstrated.  Moreover, no hearing loss or tinnitus was demonstrated at the time of VA exam.  (The Veteran's STRs were unavailable for review at the time of this rating decision.)  

Review of the record reflects that the Veteran's STRs were added to the claims file shortly after the May 2011 rating action.  After consideration of the STRs, the RO again denied the claims of service connection for bilateral knee disorders, a back disorder, bilateral hearing loss and tinnitus, left CTS, and sleep apnea.  See June 2011 rating decision.  

Since the June 2011 rating action, additional treatment records have been submitted which show that the Veteran underwent back surgery for a herniated nucleus pulposus in March 2013.  A VA examination was conducted by a physician's assistant in February 2014.  The diagnosis was lumbar L4-5 herniated nucleus pulposus with microdiscectomy surgical repair.  In a June 2014 addendum report, the physician's assistant opined that the Veteran's current back problems were unrelated to service, noting that the Veteran had injured his back in a twisting injury in October 2010.  There was no discussion of his extensive treatment during service for low back problems.  VA records recently added to the record dated in early 2016 show that the Veteran continues to be seen for chronic back pain.  Active medical problems included knee complaints.  

At the hearing, the Veteran testified that he had applied for Social Security Administration (SSA) benefits but had been turned down (in 2013).  It does not appear that any SSA records have been obtained.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The claims for service connection cannot be adjudicated until the SSA records are obtained.  Moreover, the Veteran reported ongoing treatment at VA, but it is unclear as to whether all such records have been obtained.  

At the hearing, the Veteran's agent asserted that the opinion provided by a VA physician's assistant was inadequate to address the etiology of the Veteran's low back disorder.  The Board agrees.  The June 2014 report does not adequately discuss the Veteran's long inservice history of back complaints in forming the negative opinion.  The evidence of record is also lacking as to the other claims for service connection on appeal.  Adequate discussion of the findings made in the STRs has not been addressed by medical personnel.  For example, the Veteran was seen throughout active service for significant left knee problems resulting in surgery and no chronic left knee problems were noted when examined in October 2010, but the STRs were not available for review at that time.  

As the record shows and the Veteran has asserted, he continues to have symptoms associated with his various service connection claims, and as he and his representative continue to assert that current manifestations warrant an increased rating as to his PTSD and migraines, the Board's finds that, after all outstanding medical records are associated with the claims file, thorough VA examinations (which take into account the records of the Veteran's prior medical history, to include his STRs and any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Regarding the claim for TDIU, the Veteran has not been provided with a proper duty-to-assist notice letter. The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a VCAA notice letter notifying him and his agent of the evidence necessary to substantiate a claim for TDIU.  The notice should also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") and the Veteran should be asked to complete and submit the form.  The Veteran and his representative should be provided with an opportunity to respond.  

2.  Obtain any decisions made by the SSA and the medical records used to make those decisions.  

3.  Obtain the Veteran's VA treatment records dated since February 2016.  The Veteran should be asked to identify any non-VA medical treatment and records pertinent to such treatment should also be obtained.  

4.  The Veteran should then be provided appropriate examinations regarding the claims on appeal.  For each examination requested, the entire claims file should be reviewed by the examiner.  The examiner should provide answers/opinions as to the following:  

Note: For each examination requested below addressing the claims of service connection, the examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Bilateral Knees

Schedule the Veteran for an appropriate VA examination to identify the appropriate diagnosis/es for the Veteran's claimed knee disabilities.  

For any left knee disability identified, is it at least as likely as not (50 percent or greater probability) that such was incurred in or otherwise related to the Veteran's military service.  

While review of the entire claims file is required, attention is invited to the STRs which show significant treatment of left knee conditions throughout military service, to include inservice knee surgery as reported above.  

If the examiner identifies a left knee disability and opines that such is of service origin, then he/she should identify any right knee disorder.  For any right knee disability identified, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused by or aggravated by his left knee disability?  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  Any opinion provided should be reconciled with the previous opinions obtained.   

A Low Back Disorder

Schedule the Veteran for an appropriate VA examination to identify any current low back disorder(s).  

For any low back condition identified, is it as likely as not (50 percent or greater probability) that any identified low back/spinal disability had its onset during active service or is otherwise related thereto.

While review of the entire claims file is required, attention is invited to the STRs which show continued complaints of back pain throughout.  Additional attention is invited to the post service record which includes notation of an intercurring back injury in October 2010.  Further attention is invited to the Veteran's competent and credible reports of having back pain which started in service and was ongoing from that time.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  Any opinion provided should be reconciled with the previous opinion obtained.   

Bilateral Hearing Loss and Tinnitus

Provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss or tinnitus and its etiology.  

The examiner is asked to determine whether the Veteran has a bilateral hearing loss or tinnitus disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinion obtained.   

Left CTS

Schedule the Veteran for an appropriate VA examination of his left upper extremity.  All indicated tests and studies, to include X-rays and/or EMG/nerve condition studies if deemed necessary, are to be performed. 

The examiner is asked to determine if the Veteran has left upper extremity CTS.  If a current diagnosis of left CTS is found, the examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that it had clinical onset during active service or is otherwise related to the Veteran's active service.  

While review of the entire claims file is required, attention is invited to the STRs which show diagnosis of left CTS in September 2007.  Further attention is invited to the Veteran's competent and credible reports of continuing CTS problems since that time.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  Any opinion provided should be reconciled with any previous opinion obtained.   

Sleep Apnea

Schedule the Veteran for an appropriate VA examination to identify whether sleep apnea is demonstrated.  

The examiner is asked to determine if the Veteran has sleep apnea.  If sleep apnea is found, the examiner is then asked to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that it had clinical onset during active service or is otherwise related to the Veteran's active service.  

While review of the entire claims file is required, attention is invited to the STRs which show diagnosis of insomnia in May 2007.  Further attention is invited to the Veteran's competent and credible assertion that his inservice treatment for insomnia shows that he had sleep apnea at that time.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  Any opinion provided should be reconciled with any previous opinion obtained.   


Migraine Headaches

The RO should also arrange to have the Veteran scheduled for a VA examination for purposes of evaluating the severity of his migraine headaches.  

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should indicate whether the Veteran has prostrating attacks of migraine and, if so, how often they occur; whether they are brief or prolonged; and whether they are productive of severe economic inadaptability.  

A complete medical rationale for all opinions expressed must be provided.  

PTSD 

The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

The Board is especially interested in determining the impairment that results in terms of occupational functioning and daily activities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Each examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  

7.  Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


